
	
		I
		111th CONGRESS
		2d Session
		H. R. 5935
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		Making supplemental appropriations for investments in
		  transportation infrastructure, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Building and Upgrading Infrastructure for Long-term
			 Development Act of 2010 or the BUILD
			 Act of 2010.
		2.Supplemental
			 appropriationsThe following
			 sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for the fiscal year ending September 30, 2010, and for other
			 purposes, namely:
			Environmental Protection
		  Agency
			State and Tribal Assistance
		  Grants
			(Including
		  Transfers of Funds)For an
		  additional amount for State and Tribal Assistance Grants,
		  $2,000,000,000, of which $1,000,000,000 shall be for capitalization grants for
		  the Clean Water State Revolving Funds under title VI of the Federal Water
		  Pollution Control Act and $1,000,000,000 shall be for capitalization grants
		  under section 1452 of the Safe Drinking Water Act: Provided,
		  That the Administrator may retain up to 1 percent of the funds appropriated
		  herein for management and oversight purposes: Provided
		  further, That funds appropriated herein shall not be subject to the
		  matching or cost share requirements of sections 602(b)(2), 602(b)(3) or 202 of
		  the Federal Water Pollution Control Act nor the matching requirements of
		  section 1452(e) of the Safe Drinking Water Act: Provided
		  further, That the Administrator shall reallocate funds appropriated
		  herein for the Clean and Drinking Water State Revolving Funds (Revolving Funds)
		  where projects are not under contract or construction within 8 months of the
		  date of enactment of this Act: Provided further, That
		  notwithstanding the priority rankings they would otherwise receive under each
		  program, priority for funds appropriated herein shall be given to projects on a
		  State priority list that are ready to proceed to construction within 12 months
		  of the date of enactment of this Act: Provided further, That
		  notwithstanding the requirements of section 603(d) of the Federal Water
		  Pollution Control Act or section 1452(f) of the Safe Drinking Water Act, for
		  the funds appropriated herein, each State shall use not less than 50 percent of
		  the amount of its capitalization grants to provide additional subsidization to
		  eligible recipients in the form of forgiveness of principal, negative interest
		  loans or grants or any combination of these: Provided further,
		  That, to the extent there are sufficient eligible project applications, not
		  less than 20 percent of the funds appropriated herein for the Revolving Funds
		  shall be for projects to address green infrastructure, water or energy
		  efficiency improvements or other environmentally innovative activities:
		  Provided further, That notwithstanding the limitation on
		  amounts specified in section 518(c) of the Federal Water Pollution Control Act,
		  up to 2.0 percent of the funds appropriated herein for the Clean Water State
		  Revolving Funds may be reserved by the Administrator for tribal grants under
		  section 518(c) of such Act: Provided further, That up to 4
		  percent of the funds appropriated herein for tribal set-asides under the
		  Revolving Funds may be transferred to the Indian Health Service to support
		  management and oversight of tribal projects: Provided further,
		  That none of the funds appropriated herein shall be available for the purchase
		  of land or easements as authorized by section 603(c) of the Federal Water
		  Pollution Control Act or for activities authorized by section 1452(k) of the
		  Safe Drinking Water Act: Provided further, That
		  notwithstanding section 603(d)(2) of the Federal Water Pollution Control Act
		  and section 1452(f)(2) of the Safe Drinking Water Act, funds may be used to
		  buy, refinance, or restructure the debt obligations of eligible recipients only
		  where such debt was incurred on or after October 1, 2009: Provided
		  further, That section 1606 of title XVI of Public Law 111–5 shall
		  apply to the use of the funds provided under this
		  heading.
			Department
		  of Transportation
			Federal Highway
		  Administration
			Highway
		  Infrastructure InvestmentFor
		  an additional amount for Highway Infrastructure Investment for
		  restoration, repair, construction and other activities eligible under paragraph
		  (b) of section 133 of title 23, United States Code, and for passenger and
		  freight rail transportation and port infrastructure projects eligible for
		  assistance under subsection 601(a)(8) of such title, $47,300,000,000, to remain
		  available for the 21-month period beginning on the date of enactment of this
		  Act: Provided, That, after making the set-asides required
		  under this heading, 50 percent of the funds made available under this heading
		  shall be apportioned to States using the formula set forth in section 104(b)(3)
		  of title 23, United States Code, and the remaining funds shall be apportioned
		  to States in the same ratio as the obligation limitation for fiscal year 2010
		  was distributed among the States in accordance with the formula specified in
		  section 120(a)(6) of title I of division A of Public Law 111–117:
		  Provided further, That funds made available under this heading
		  shall be apportioned not later than 21 days after the date of enactment of this
		  Act: Provided further, That in selecting projects to be
		  carried out with funds apportioned under this heading, priority shall be given
		  to projects that are projected for completion within a 3-year time frame, and
		  are located in economically distressed areas as defined by section 301 of the
		  Public Works and Economic Development Act of 1965, as amended (42 U.S.C. 3161):
		  Provided further, That in selecting projects to be carried out
		  with funds apportioned under this heading, States shall ensure an equitable
		  geographic distribution of funds and an appropriate balance in addressing the
		  needs of urban and rural communities in the State: Provided
		  further, That 120 days following the date of such apportionment, the
		  Secretary of Transportation shall withdraw from each State an amount equal to
		  50 percent of the funds awarded to that State less the amount of funding
		  obligated, as determined by the Secretary, and the Secretary shall redistribute
		  such amounts to other States that have had no funds withdrawn under this
		  proviso in the manner described in section 120(c) of division K of Public Law
		  110–161: Provided further, That 1 year following the date of
		  such apportionment, the Secretary shall withdraw from each recipient of funds
		  apportioned under this heading any funds that are not under contract, as
		  determined by the Secretary, and the Secretary shall redistribute such amounts
		  to States that have had no funds withdrawn under this proviso in the manner
		  described in section 120(c) of title I of division A of Public Law 111–117:
		  Provided further, That at the request of a State, the
		  Secretary of Transportation may provide an extension of such 1-year period only
		  to the extent that he feels satisfied that the State has encountered extreme
		  conditions that create an unworkable bidding environment or other extenuating
		  circumstances: Provided further, That before granting such an
		  extension, the Secretary shall send a letter to the House and Senate Committees
		  on Appropriations that provides a thorough justification for the extension:
		  Provided further, That 3 percent of the funds apportioned to a
		  State under this heading shall be set aside for the purposes described in
		  subsection 133(d)(2) of title 23, United States Code (without regard to the
		  comparison to fiscal year 2005): Provided further, That 30
		  percent of the funds apportioned to a State under this heading shall be
		  suballocated within the State in the manner and for the purposes described in
		  the first sentence of subsection 133(d)(3)(A), in subsection 133(d)(3)(B), and
		  in subsection 133(d)(3)(D): Provided further, That such
		  suballocation shall be conducted in every State: Provided
		  further, That of the funds provided under this heading, $105,000,000
		  shall be for the Puerto Rico highway program authorized under section 165 of
		  title 23, United States Code, and $45,000,000 shall be for the territorial
		  highway program authorized under section 215 of title 23, United States Code:
		  Provided further, That of the funds provided under this
		  heading, $60,000,000 shall be for capital expenditures eligible under section
		  147 of title 23, United States Code (without regard to subsection (d)):
		  Provided further, That of the funds provided under this
		  heading, $550,000,000 shall be for investments in transportation at Indian
		  reservations and Federal lands: Provided further, That of the
		  funds identified in the preceding proviso, $310,000,000 shall be for the Indian
		  Reservation Roads program, $170,000,000 shall be for the Park Roads and
		  Parkways program, $60,000,000 shall be for the Forest Highway Program, and
		  $10,000,000 shall be for the Refuge Roads program: Provided
		  further, That for investments at Indian reservations and Federal
		  lands, priority shall be given to capital investments, and to projects and
		  activities that can be completed within 2 years of enactment of this Act:
		  Provided further, That 1 year following the enactment of this
		  Act, to ensure the prompt use of the $550,000,000 provided for investments at
		  Indian reservations and Federal lands, the Secretary shall have the authority
		  to redistribute unobligated funds within the respective program for which the
		  funds were appropriated: Provided further, That up to 4
		  percent of the funding provided for Indian Reservation Roads may be used by the
		  Secretary of the Interior for program management and oversight and
		  project-related administrative expenses: Provided further,
		  That section 134(f)(3)(C)(ii)(II) of title 23, United States Code, shall not
		  apply to funds provided under this heading: Provided further,
		  That of the funds made available under this heading, $20,000,000 shall be for
		  highway surface transportation and technology training under section 140(b) of
		  title 23, United States Code, and $20,000,000, to remain available until
		  expended, shall be for disadvantaged business enterprises bonding assistance
		  under section 332(e) of title 49, United States Code: Provided
		  further, That funds made available under this heading shall be
		  administered as if apportioned under chapter 1 of title 23, United States Code,
		  except for funds made available for investments in transportation at Indian
		  reservations and Federal lands, and for the territorial highway program, which
		  shall be administered in accordance with chapter 2 of title 23, United States
		  Code, and except for funds made available for disadvantaged business
		  enterprises bonding assistance, which shall be administered in accordance with
		  chapter 3 of title 49, United States Code: Provided further,
		  That the Federal share payable on account of any project or activity carried
		  out with funds made available under this heading shall be, at the option of the
		  recipient, up to 100 percent of the total cost thereof: Provided
		  further, That funds made available by this paragraph shall not be
		  obligated for the purposes authorized under section 115(b) of title 23, United
		  States Code: Provided further, That funding provided under
		  this heading shall be in addition to any and all funds provided for fiscal
		  years 2010, 2011, and 2012 in any other Act for ‘‘Federal-aid Highways’’ and
		  shall not affect the distribution of funds provided for ‘‘Federal-aid
		  Highways’’ in any other Act: Provided further, That the amount
		  made available under this heading shall not be subject to any limitation on
		  obligations for Federal-aid highways or highway safety construction programs
		  set forth in any Act: Provided further, That section 1101(b)
		  of Public Law 109–59 shall apply to funds apportioned under this heading:
		  Provided further, That the Administrator of the Federal
		  Highway Administration may retain up to $45,000,000 of the funds provided under
		  this heading to fund the oversight by the Administrator of projects and
		  activities carried out with funds made available to the Federal Highway
		  Administration in this Act, of which $5,000,000 shall be for the Office of
		  Expedited Project Delivery in the Office of the Administrator of the Federal
		  Highway Administration, and such funds shall be available for the 45-month
		  period beginning on the date of enactment of this
		  Act.
			Federal Transit
		  Administration
			Transit
		  Capital AssistanceFor an
		  additional amount for Transit Capital Assistance for transit
		  capital assistance grants authorized under section 5302(a)(1) of title 49,
		  United States Code, $12,000,000,000: Provided, That the
		  Secretary of Transportation shall provide 80 percent of the funds appropriated
		  under this heading for grants under section 5307 of title 49, United States
		  Code, and apportion such funds in accordance with section 5336 of such title:
		  Provided further, That the Secretary shall apportion 10
		  percent of the funds appropriated under this heading in accordance with section
		  5340 of such title: Provided further, That the Secretary shall
		  provide 10 percent of the funds appropriated under this heading for grants
		  under section 5311 of title 49, United States Code, and apportion such funds in
		  accordance with such section: Provided further, That funds
		  apportioned under this heading shall be apportioned not later than 21 days
		  after the date of enactment of this Act: Provided further,
		  That 120 days following the date of such apportionment, the Secretary shall
		  withdraw from each urbanized area or State an amount equal to 50 percent of the
		  funds apportioned to such urbanized areas or States less the amount of funding
		  obligated, as determined by the Secretary, and the Secretary shall redistribute
		  such amounts to other urbanized areas or States that have had no funds
		  withdrawn under this proviso utilizing whatever method he deems appropriate to
		  ensure that all funds redistributed under this proviso shall be utilized
		  promptly: Provided further, That 1 year following the date of
		  such apportionment, the Secretary shall withdraw from each urbanized area or
		  State any funds that are not under contract, as determined by the Secretary,
		  and the Secretary shall redistribute such amounts to other urbanized areas or
		  States that have had no funds withdrawn under this proviso utilizing whatever
		  method he deems appropriate to ensure that all funds redistributed under this
		  proviso shall be utilized promptly: Provided further, That at
		  the request of an urbanized area or State, the Secretary of Transportation may
		  provide an extension of such 1-year period if he feels satisfied that the
		  urbanized area or State has encountered an unworkable bidding environment or
		  other extenuating circumstances: Provided further, That before
		  granting such an extension, the Secretary shall send a letter to the House and
		  Senate Committees on Appropriations that provides a thorough justification for
		  the extension: Provided further, That of the funds provided
		  for section 5311 of title 49, United States Code, 2.5 percent shall be made
		  available for section 5311(c)(1): Provided further, That of
		  the funding provided under this heading, $100,000,000 shall be distributed as
		  discretionary grants to public transit agencies for capital investments that
		  will assist in reducing the energy consumption or greenhouse gas emissions of
		  their public transportation systems: Provided further, That
		  for such grants on energy-related investments, priority shall be given to
		  projects based on the total energy savings that are projected to result from
		  the investment, and projected energy savings as a percentage of the total
		  energy usage of the public transit agency: Provided further,
		  That applicable chapter 53 requirements shall apply to funding provided under
		  this heading, except that the Federal share of the costs for which any grant is
		  made under this heading shall be, at the option of the recipient, up to 100
		  percent: Provided further, That the amount made available
		  under this heading shall not be subject to any limitation on obligations for
		  transit programs set forth in any Act: Provided further, That
		  section 1101(b) of Public Law 109–59 shall apply to funds appropriated under
		  this heading: Provided further, That the funds appropriated
		  under this heading shall not be commingled with any prior year funds:
		  Provided further, That a recipient and subrecipient of funds
		  made available under this heading may use up to 10 percent of the amount
		  apportioned to a State or urbanized area for the operating costs of equipment
		  and facilities for use in public transportation or for eligible activities
		  under section 5311(f): Provided further, That in selecting
		  projects to be carried out with funds apportioned under this heading, priority
		  shall be given to projects that are located in economically distressed areas as
		  defined by section 301 of the Public Works and Economic Development Act of
		  1965, as amended (42 U.S.C. 3161): Provided further, That in
		  selecting projects to be carried out with funds apportioned under this heading,
		  States shall ensure an equitable geographic distribution of funds and an
		  appropriate balance in addressing the needs of urban and rural communities in
		  the State: Provided further, That notwithstanding any other
		  provision of law, three-quarters of 1 percent of the funds provided for grants
		  under section 5307 and section 5340, and one-half of 1 percent of the funds
		  provided for grants under section 5311, shall be available for administrative
		  expenses and program management oversight, and such funds shall be available
		  for the 45-month period beginning on the date of enactment of this
		  Act.
			Office of the
		  Secretary
			Supplemental Discretionary
		  Grants for a National Surface Transportation SystemFor an additional amount for capital
		  investments in surface transportation infrastructure, $3,500,000,000, to remain
		  available for the 1-year period beginning on the date of enactment of this Act:
		  Provided, That the Secretary of Transportation shall
		  distribute funds provided under this heading as discretionary grants to be
		  awarded to State and local governments or transit agencies on a competitive
		  basis for projects that will have a significant impact on the Nation, a
		  metropolitan area, or a region: Provided further, That
		  projects eligible for funding provided under this heading shall include, but
		  not be limited to, highway or bridge projects eligible under title 23, United
		  States Code, including interstate rehabilitation, improvements to the rural
		  collector road system, the reconstruction of overpasses and interchanges,
		  bridge replacements, seismic retrofit projects for bridges, and road
		  realignments; public transportation projects eligible under chapter 53 of title
		  49, United States Code, including investments in projects participating in the
		  New Starts or Small Starts programs that will expedite the completion of those
		  projects and their entry into revenue service; passenger and freight rail
		  transportation projects; and port infrastructure investments, including
		  projects that connect ports to other modes of transportation and improve the
		  efficiency of freight movement: Provided further, That of the
		  amount made available under this paragraph, the Secretary may use an amount not
		  to exceed $450,000,000 for the purpose of paying the subsidy and administrative
		  costs of projects eligible for federal credit assistance under chapter 6 of
		  title 23, United States Code, if the Secretary finds that such use of the funds
		  would advance the purposes of this paragraph: Provided
		  further, That in distributing funds provided under this heading, the
		  Secretary shall take such measures so as to ensure an equitable geographic
		  distribution of funds and an appropriate balance in addressing the needs of
		  urban and rural communities: Provided further, That a grant
		  funded under this heading shall be not less than $20,000,000 and not greater
		  than $300,000,000: Provided further, That the Secretary may
		  waive the minimum grant size cited in the preceding proviso for the purpose of
		  funding significant projects in smaller cities, regions, or States:
		  Provided further, That not more than 20 percent of the funds
		  made available under this paragraph may be awarded to projects in a single
		  State: Provided further, That the Federal share of the costs
		  for which an expenditure is made under this heading may be up to 100 percent:
		  Provided further, That the Secretary shall give priority to
		  projects that require a contribution of Federal funds in order to complete an
		  overall financing package, and to projects that are expected to be completed
		  within 3 years of enactment of this Act: Provided further,
		  That the Secretary shall publish criteria on which to base the competition for
		  any grants awarded under this heading not later than 90 days after enactment of
		  this Act: Provided further, That the Secretary shall require
		  applications for funding provided under this heading to be submitted not later
		  than 180 days after the publication of such criteria, and announce all projects
		  selected to be funded from such funds not later than 1 year after enactment of
		  this Act: Provided further, That projects conducted using
		  funds provided under this heading must comply with the requirements of
		  subchapter IV of chapter 31 of title 40, United States Code: Provided
		  further, That the Secretary may retain up to $1,500,000 of the funds
		  provided under this heading, and may transfer portions of those funds to the
		  Administrators of the Federal Highway Administration, the Federal Transit
		  Administration, the Federal Railroad Administration and the Maritime
		  Administration, to fund the award and oversight of grants made under this
		  heading.
			3.Buy
			 AmericaAll funds provided
			 under this Act shall be subject to the requirements of section 1605 of division
			 A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5).
		4.Recovery Act
			 reporting requirementsTo the
			 extent practicable, all funds provided under this Act shall be subject to the
			 reporting, transparency, and oversight requirements established by section 1201
			 and title XV of division A of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5), on the same basis as funds made available in division
			 A of that Act.
		5.Funding
			(a)In
			 generalEffective August 1,
			 2010, of the unobligated balance of the discretionary appropriations made
			 available by division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), there is rescinded the amount determined by the Director of
			 the Office of Management and Budget to be required to offset the appropriations
			 under this Act.
			(b)ApplicationThe rescission made by subsection (a) shall
			 be applied proportionately—
				(1)to each
			 discretionary account; and
				(2)within each such
			 account, to each program, project, and activity (with programs, projects, and
			 activities as delineated in the appropriation Act or accompanying reports for
			 the relevant fiscal year covering such account, or for accounts not included in
			 an appropriation Act, as delineated in the most recently submitted President's
			 budget).
				(c)OMB
			 reportNot later than
			 September 16, 2010, the Director of the Office of Management and Budget shall
			 submit to the House of Representatives and the Senate a report specifying the
			 reductions made to each account, program, project, and activity pursuant to
			 this section.
			6.Period of
			 availabilityNo part of any
			 appropriation contained in this Act shall remain available for obligation
			 beyond September 30, 2010, unless expressly so provided herein.
		
